IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 40422

STATE OF IDAHO,                                  )      2013 Unpublished Opinion No. 520
                                                 )
       Plaintiff-Respondent,                     )      Filed: June 4, 2013
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
MARIE ANN WATKINS,                               )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Fall County. Hon. G. Richard Bevan, District Judge.

       Judgment of conviction and unified sentence of fourteen years, with a minimum
       period of confinement of one and one-half years, for grand theft, affirmed.

       Fuller Law Offices; Daniel S. Brown, Twin Falls, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       Marie Ann Watkins pled guilty to grand theft.           Idaho Code §§ 18-2403(1), 18-
2407(1)(b)(1). The district court sentenced Watkins to a unified term of fourteen years, with a
minimum period of confinement of one and one-half years. Watkins appeals asserting that the
district court abused its discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
1
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Watkins’ judgment of conviction and sentence are affirmed.




                                                   2